Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 22 requires that the foam-forming composition comprises an organic polyisocyanate and a polymeric polyol. Claim 23 recites “wherein the polyisocyanate foam-forming composition further comprises pMDI that is present in an amount of 55% to 75% by weight”. It is unclear whether claim 23 is requiring a mixture of two different polyisocyanates (the “organic polyisocyanate” of claim 22 and pMDI) or if claim 23 means to indicate the organic polyisocyanate is pMDI. 
Independent claim 22 requires that the foam-forming composition comprises an organic polyisocyanate and a polymeric polyol. Claim 24 recites “wherein the polyisocyanate foam-forming composition further comprises an aromatic polyester polyol that is present in an amount of 25% to 35% by weight”. It is unclear whether claim 23 is requiring a mixture of two different polyols (the “polymeric polyol” of claim 22 and the aromatic polyester polyol) or if claim 23 means to indicate the polymeric polyol is an aromatic polyester polyol. 
Claim Rejections - 35 USC § 103
Claims 22-24, 30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. 10,428,170) in view of Lee (Polymeric Foams: Mechanisms and Materials).
Regarding Claim 22-24, 30, and 40, Singh teaches polyisocyanurate foams (Abstract) and describes Examples where polyisocyanurate faced foam laminates comprising rigid foam are prepared via reacting a polyisocyanurate foam-forming composition comprising aromatic polyester polyol, polymeric MDI, a blowing agent comprising water and a mixture of n-pentane and isopentane (Col. 10, Lines 20-64; see materials spanning Col. 8, Line 64 to Col. 10, Line 16 and the foam formulations of Tables 1-6). Singh teaches creating foam laminates in a mold lined on both sides with facer (Col. 10, Lines 30-40), therefore suggesting facing material adhered to surfaces of rigid foam. See also Col. Lines 56-59 where Singh discusses various foam laminates with facing materials. 
Singh describes particular embodiments comprising 30.8 wt% aromatic polyester polyol, 59.6 wt% polymeric MDI, water, 3.34 wt% of n-pentane, and 3.34 wt% of 
Singh teaches 2-20 wt% of hydrocarbon blowing agent that can be a blend of isopentane and n-pentane at a ratio of 80:20 to 20:80 (Col. 4, Lines 47-58; Col. 5, Lines 9-23). Singh teaches ranges which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Singh suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Singh. See MPEP 2123.
Although not describing the condensation temperature of the blowing agent, the instant specification clearly indicates at ¶ 116 “It is apparent from Table 8 that the most suitable blend of blowing agents to make the second polyisocyanurate faced foam laminate at the targeted density would include isopentane as the primary blowing agent in combination with n-pentane since this mixture allows the highest total blowing agent 3 where condensation of the blowing agent composition would not occur above the optimal foam insulation mean temperature inflection temperature range between 40 °F. (4.4 °C.) and 30 °F. (-1.1 °C.)”. Since Singh describes the same blowing agents being used in combination to create foams of the same density, it is concluded such blowing agents necessarily exhibit condensation within the claimed temperature range absent evidence to the contrary. 
Although not describing LTTR values, Singh describes foams using the same type of polyol (aromatic polyester polyol), the same polyisocyanate (polymeric MDI), and the same blowing agents (a mixture of water, n-pentane, and iso-pentane) in the same concentrations as claimed/described in the present application to procure polyisocyanurate foams having the same density. Since Singh suggests foams that appear to be no different in structure than what is claimed, it is concluded such foams would necessarily exhibit the LTTR properties claimed in the absence of evidence to the contrary.
Singh indicates such foams are useful for the building industry (Col. 1, Line 24 to Col. 2, Line 15), but differs from the subject matter claimed in that a preferred foam thickness is not described. Lee discusses polyisocyanurate foam laminates used in the building/construction industry (see “Introduction”). Lee teaches thicknesses of 2-20 cm (equivalent to about 0.8-7.9 inches) are typical for roof/building panels (see section 7.3.2.4). Accordingly, it would have been obvious to one of ordinary skill in the art to create foam panels from Singh’s polyisocyanurate foams having thicknesses spanning about 0.8-7.9 inches because doing so would result in insulation panels with Lee. Alternatively, Lee teaches polyisocyanurate foams are ideally suited for insulation panels since they require the smallest thickness of all available insulation materials to achieve a desired thermal insulation performance (Page 280). It seems clear that the thickness of polyisocyanurate foam layer in insulation panels is an art-recognized result effective variable since changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable polyisocyanurate foam thicknesses within the scope of the present claims so as to produce desirable insulation characteristics in building panels.
Claims 22-24, 30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. 10,428,170) in view of Letts (U.S. Pat. No. 7,612,120) and Lee (Polymeric Foams: Mechanisms and Materials).
Regarding Claim 22-24, 30, and 40, Singh teaches polyisocyanurate foams (Abstract) and describes Examples where polyisocyanurate faced foam laminates comprising rigid foam are prepared via reacting a polyisocyanurate foam-forming composition comprising aromatic polyester polyol, polymeric MDI, a blowing agent comprising water and a mixture of n-pentane and isopentane (Col. 10, Lines 20-64; see materials spanning Col. 8, Line 64 to Col. 10, Line 16 and the foam formulations of Tables 1-6). Singh teaches creating foam laminates in a mold lined on both sides with facer (Col. 10, Lines 30-40), therefore suggesting facing material adhered to surfaces of Singh discusses various foam laminates with facing materials. 
Singh describes particular embodiments comprising 30.8 wt% aromatic polyester polyol, 59.6 wt% polymeric MDI, water, 3.34 wt% of n-pentane, and 3.34 wt% of isopentane (~6.7 wt% total) reacted at a NCO:OH index of 2.11 to achieve a foam having a core density of 1.69 lb/ft3 (see Example 27 of Table 5; Col. 10, Lines 50-51). Cyclopentane is not present. 
Singh teaches 2-20 wt% of hydrocarbon blowing agent that can be a blend of isopentane and n-pentane at a ratio of 80:20 to 20:80 (Col. 4, Lines 47-58; Col. 5, Lines 9-23). To the extent that a particular 70:30 ratio is not sufficiently described, Letts also pertains to the production of polyisocyanurate insulation foams (Abstract) and notes particular blends of isopentane and n-pentane give insulation boards with useful insulating efficiency and not susceptible to dimensional instability concerns associated with cyclopentane (Col. 2, Lines 7-20). It would have been obvious to one of ordinary skill in the art to utilize the isopentane/n-pentane mixtures of Letts within the polyisocyanurate foam compositions of Singh ‘962 because doing so would provide useful insulating efficiency without susceptability to dimensional instability that is associated with cyclopentane as taught by Letts. 
Letts teaches the ratio between isopentane and n-pentane is preferably 2.7:1 to 2.3:1 (Col. 4, Line 44), equivalent to 73:27 to 70:30. Accordingly, the combination of references suggests overlapping ranges with respect to blowing agent ratios and concentrations. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it 
Although not describing the condensation temperature of the blowing agent, the instant specification clearly indicates at ¶ 116 “It is apparent from Table 8 that the most suitable blend of blowing agents to make the second polyisocyanurate faced foam laminate at the targeted density would include isopentane as the primary blowing agent in combination with n-pentane since this mixture allows the highest total blowing agent concentration in the foam with a targeted core density of about 1.68 lb/ft3 where condensation of the blowing agent composition would not occur above the optimal foam insulation mean temperature inflection temperature range between 40 °F. (4.4 °C.) and 30 °F. (-1.1 °C.)”. Since Singh describes the same blowing agents being used in combination to create foams of the same density, it is concluded such blowing agents necessarily exhibit condensation within the claimed temperature range absent evidence to the contrary. 
Although not describing LTTR values, Singh describes foams using the same type of polyol (aromatic polyester polyol), the same polyisocyanate (polymeric MDI), and the same blowing agents (a mixture of water, n-pentane, and iso-pentane) in the same concentrations as claimed/described in the present application to procure polyisocyanurate foams having the same density. It is also noted Letts expressly teaches substantially the same hydrocarbon blowing agent combination of 2.7:1 to 2.3:1 isopentane:pentane (Col. 4, Line 44), equivalent to 73:27 to 70:30. Letts expressly teaches the blowing agent composition give useful insulating efficiency despite the 
Singh indicates such foams are useful for the building industry (Col. 1, Line 24 to Col. 2, Line 15), but differs from the subject matter claimed in that a preferred foam thickness is not described. Lee discusses polyisocyanurate foam laminates used in the building/construction industry (see “Introduction”). Lee teaches thicknesses of 2-20 cm (equivalent to about 0.8-7.9 inches) are typical for roof/building panels (see section 7.3.2.4). Accordingly, it would have been obvious to one of ordinary skill in the art to create foam panels from Singh’s polyisocyanurate foams having thicknesses spanning about 0.8-7.9 inches because doing so would result in insulation panels with thicknesses useful for the building/construction industry as taught by Lee. Alternatively, Lee teaches polyisocyanurate foams are ideally suited for insulation panels since they require the smallest thickness of all available insulation materials to achieve a desired thermal insulation performance (Page 280). It seems clear that the thickness of polyisocyanurate foam layer in insulation panels is an art-recognized result effective variable since changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, .
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
Applicant argues the described ratios of isopentane:pentane within Singh are so broad that it presents a situation where the particular ratio of 70:30 isopentane:n-pentane would not have been obvious. The Examiner disagrees. Singh explicitly describes the particular species “isopentane” and “n-pentane”, which is indicated to be capable of being used at ratios spanning 80:20 to 20:80. Thus, the Examiner is of the position that the teachings of Singh clearly convey to one of ordinary skill that the particular “isopentane” and “n-pentane” blowing agents can be used at any ratio spanning 80:20 to 20:80, inclusive of 70:30, for the purpose of achieving foams. Since the described range of Singh overlaps the claimed ratio, a prima facie case of obviousness is established. MPEP 2144.05. 
Alternatively with respect to the above, assuming arguendo the range of Singh is broad to the extent that a prima facie case of obviousness cannot be established, the express teachings of Letts indicate using isopentane and n-pentane at a ratio of 2.7:1 to 2.3:1, equivalent to 73:27 to 70:30, is known to give insulation boards with useful insulating efficiency. Thus, the Examiner is of the position that the teachings of Letts
Applicant argues the particular amounts/ratio of pentane and isopentane is critical with respect to achieving favorable LTTR values. This is not found persuasive.
Firstly, at present Applicant’s observations are not seen to hold significance with respect to what is already known and expected within the art. The particular blowing agent combination (70:30 isopentane:n-pentane) was already known in the art as taught by Letts (U.S. Pat. No. 7,612,120) (Abstract; Col. 4, Line 44). Letts also implies such blowing agent combinations are conducive toward long term insulation characteristics (Col. 2, Lines 7-20; Col. 1, Lines 35-44). While it is acknowledged the references do not probe long term insulation using LTTR, the Examiner notes nevertheless one of ordinary skill would have a reasonable expectation of achieving long term insulation in using the particular blowing agent combination. Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. See MPEP 716.02(c). 
Secondly, a comparison with the closest prior art (Singh (U.S. 10,428,170)) has not been performed. See MPEP 716.02(e). 
 Finally, the claims at issue are also not commensurate in scope with the evidence relied upon in support of Applicant’s allegation of unexpected results. The specification only provides a single specific foam formulation. The evidence fails to illustrate the results Applicant alleges to be unexpected occurs throughout the scope of the claim, inclusive of polyol materials, blowing agent identities and contents (the claims impose no lower limit with respect to isopentane or pentane; no particular concentration of water is required), and densities. One of ordinary skill would be unable to ascertain a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764